Andrias, J. (dissenting).
As noted in my prior dissent (10 AD3d 317, 325 [2004]), there was no basis for the majority’s sua sponte direction that plaintiff and his counsel show cause why a sanction pursuant to part 130 of the Rules of the Chief Administrator of the Courts (22 NYCRR) should not be imposed upon them. Nothing in the submissions directed on the issue adds anything to warrant the sanctions now being imposed. In fact, plaintiffs counsel’s assertion that he acted in good faith is uncontradicted.